Exhibit 10.34


INDEMNITY AGREEMENT


THIS AGREEMENT is made as of the ___ day of ______, 20__.
BETWEEN:
SPHERE 3D CORP, a corporation existing under the laws of the Province of Ontario
(the "Corporation")
-and-
_____________ an individual principally residing at ________________ (the
"Indemnified Party").
RECITALS:
A.
The Indemnified Party is a duly elected or appointed director or officer of the
Corporation;

B.
The Corporation considers it desirable and in the best interests of the
Corporation to enter into this Agreement to set out the circumstances and manner
in which the Indemnified Party may be indemnified in respect of certain
liabilities, expenses and/or other exposures which the Indemnified Party may
incur as a result of acting as a director or officer of the Corporation; and

C.
The by-laws of the Corporation contemplate that the Indemnified Party be
indemnified or receive advancement of expenses in certain circumstances.

THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency
whereof is mutually acknowledged, the Indemnified Party and the Corporation
covenant and agree as follows:
1.
Indemnity

Subject to Section 4 and Section 8 of this Agreement, the Corporation agrees to
indemnify the Indemnified Party and save the Indemnified Party harmless against
any and all Liabilities (as defined below).
"Liabilities" means any and all losses, liabilities, claims, damages, costs,
charges and expenses which are incurred by the Indemnified Party in respect of
any Proceeding (as defined below), including, without limitation:
(a)
an amount paid to settle an action or satisfy a judgment in respect of any
Proceeding;

(b)
all reasonable legal and other professional fees and disbursements incurred in
connection with any Proceeding or appeal thereof;

(c)
all reasonable out-of-pocket expenses incurred by the Indemnified Party to
prepare for any Proceeding or appeal thereof, including out-of-pocket expenses
for attending discoveries, trials, hearings, and meetings;

(d)
any fines or other financial penalties imposed against the Indemnified Party in
connection with any Proceeding or appeal thereof; and








--------------------------------------------------------------------------------





(e)
the full amount of any income taxes that the Indemnified Party is required to
pay as a consequence of receiving any payment made by the Corporation pursuant
to this Agreement, except to the extent that, in computing income for income tax
purposes the Indemnified Party is entitled to deduct amounts paid by the
Indemnified Party on account of Liabilities for which the Indemnified Party has
been indemnified by the Corporation (or its insurers) under this Agreement.

"Proceeding" means any civil, criminal, administrative, investigative or other
proceeding (including, without restriction, any claim, action, suit,
application, litigation, charge, complaint, prosecution, assessment,
reassessment, investigation, inquiry or hearing of any nature or kind) which
(i) is made or asserted against or affects the Indemnified Party or in which the
Indemnified Party is required by law to participate or in which the Indemnified
Party participates at the request of the Corporation or where the Indemnified
Party is made a witness or participant in any other respect in any such
proceeding, and (ii) arises because the Indemnified Party is a director or
officer (or serves in a similar capacity) of the Corporation or a former
director or officer (or serves in a similar capacity) of the Corporation).
Without limiting the generality of the foregoing, a Proceeding shall include any
and every claim for liability and/or any legal, regulatory or investigative
action or proceeding by any governmental or regulatory authority or any person,
firm, corporation or other entity whatsoever, whether such action, proceeding or
investigation be current, pending, anticipated, threatened or completed.
2.
Claims Process

(a)
The Indemnified Party shall, as a condition precedent to the right of the
Indemnified Party to be indemnified under this Agreement, give the Chief
Financial Officer of the Corporation (or any officer performing similar
functions) written notice (an "Indemnification Notice") as soon as reasonably
practicable of any Proceeding made or threatened to be made against the
Indemnified Party for which indemnification may be sought hereunder, provided,
however, that the failure to give notice in a timely fashion shall not
disentitle the Indemnified Party to the right to indemnity under this Agreement
except to the extent the Corporation suffers prejudice by reason of a delay.

(b)
The Indemnified Party shall permit the Corporation to assume the defence of any
claim or action described in the Indemnification Notice with counsel of its
choice. Whether or not such defence is assumed by the Corporation, the
Corporation will not be subject to any liability for any settlement made without
its consent. The Corporation, if it assumes such defence, will not consent to
any judgment or order or enter into any settlement that does not include, as an
unconditional term thereof, the giving by the claimant or plaintiff to the
Indemnified Party of a release from all liability with respect to such claim,
action or proceeding. If the Corporation is not entitled to, or does not elect
to, assume the defence of a claim, action or proceeding, the Corporation will
not be obligated to pay the costs, fees and expenses of more than one counsel
(which for these purposes includes a legal firm) for the Indemnified Party and
any other directors or officers of the Corporation who are indemnified pursuant
to similar indemnity agreements with respect to such claim, action or
proceeding, unless a conflict of interest shall exist between the Indemnified
Party and any other indemnified party with respect to such claim, action or
proceeding, in which event the Corporation will be obligated to pay the fees and
expenses of an additional counsel for each indemnified party or group of
indemnified parties with whom a conflict of interest exists. In addition, the
Indemnified Party shall give the Corporation such information and cooperation as
it may reasonably require. If the Corporation becomes aware of any Proceeding or
reasonably expects that a Proceeding will be made, the Corporation will give the
Indemnified Party notice in writing promptly of such Proceeding or potential
Proceeding.



- 2-

--------------------------------------------------------------------------------





3.
Advance of Costs

The Corporation shall, as soon as reasonably practicable following a written
request from the Indemnified Party, advance monies to the Indemnified Party for
all costs, charges and expenses to be actually and reasonably incurred by the
Indemnified Party in the monitoring, investigation, defence or appeal of any
Proceeding in advance of the final disposition of the Proceeding (subject to
Section 8). Such written request shall include or be preceded or accompanied by
a written undertaking by or on behalf of the Indemnified Party that if, pursuant
to Section 4 of this Agreement, the Corporation has no obligation or liability
to indemnify the Indemnified Party under this Agreement, the Indemnified Party
agrees to repay promptly any monies that have been advanced to the Indemnified
Party by the Corporation pursuant to this Agreement.
4.
Limitation

(a)
The indemnity described in this Agreement shall not apply to (i) claims
initiated by the Indemnified Party against the Corporation except for claims
relating to the enforcement of this Agreement or (ii) claims initiated by the
Indemnified Party against any other person or entity unless the Corporation has
joined with the Indemnified Party in or consented to the initiation of that
Proceeding.

(a)
The Corporation will have no obligation or liability to indemnify the
Indemnified Party under this Agreement, unless (i) the Indemnified Party acted
honestly and in good faith with a view to the best interests of the Corporation;
and (ii) in the case of a criminal or administrative action or proceeding that
is enforced by a monetary penalty, the Indemnified Party had reasonable grounds
for believing that his or her individual conduct was lawful.

(b)
If after being reimbursed in respect of Liabilities pursuant to this Agreement,
the Indemnified Party subsequently receives indemnification or reimbursement in
respect of all or any part of such Liabilities from a source other than the
Corporation, the amounts so advanced and paid by the Corporation shall be repaid
by the Indemnified Party to the Corporation as soon as reasonably practicable
following a written request for repayment to the extent that the Indemnified
Party has received indemnification or reimbursement from such other source. For
greater certainty, the Indemnified Party shall be entitled to indemnification
hereunder solely to the extent that the indemnification received by the
Indemnified Party under any directors' and officers' liability insurance policy
maintained by the Corporation does not fully indemnify the Indemnified Party in
respect of Liabilities.

5.
Absence of Presumption

For the purposes of Section 4 hereof, the termination of any civil, criminal or
administrative action or other Proceeding by judgment, order, settlement,
conviction or similar or other result shall not, of itself, create a presumption
either that the Indemnified Party did not act honestly and in good faith with a
view to the best interests of the Corporation or that, in the case of a criminal
or administrative action or other Proceeding that is enforced by a monetary
penalty, the Indemnified Party did not have reasonable grounds for believing
that his or her individual conduct was lawful.
6.
Mandatory Obligation to Indemnify

Nothing in this Agreement, including Section 4 hereof, or otherwise, shall,
directly or indirectly, in any way adversely affect or diminish the obligation
of the Corporation to indemnify the Indemnified Party pursuant to Section 136 of
the Business Corporations Act (Ontario) and the Corporation agrees to indemnify
and shall indemnify the Indemnified Party pursuant to Section 136 of the
Business Corporations Act (Ontario),


- 3-

--------------------------------------------------------------------------------





and any re-enactment, replacement and successor thereof, and otherwise in
accordance with the provisions of this Agreement.
7.
Former Directors and Officers and Access to Information

(a)
The Indemnified Party shall continue to be entitled to indemnification
hereunder, even though the Indemnified Party may no longer be acting as a
director or officer (or in a similar capacity) of the Corporation;

(b)
The Indemnified Party and its advisors shall at all times be entitled to review
during regular business hours all documents, records and other information with
respect to the Corporation which are under the Corporation's control and which
may be reasonably necessary in order to defend itself against any Proceeding
that relates to, arises from or is based on its discharge of its duties in an
indemnified capacity, provided that the Indemnified Party shall maintain all
such information in strictest confidence except to the extent necessary for its
defence. This Section 7(b) shall not apply where the Proceeding is initiated by
the Corporation nor shall it apply where the review by the Indemnified Party
and/or its advisors of any such documents, records or other information would,
in the opinion of legal counsel to the Corporation, cause the Corporation to
lose its entitlement to claim any legal privilege (solicitor/client/litigation
or otherwise) with respect to the disclosure of same in any proceeding in any
jurisdiction.

8.
Application to Court

In respect of an action or other Proceeding by or on behalf of the Corporation
to procure judgment in its favour to which the Indemnified Party is made a party
by reason of being or having been a director or officer (or serving in a similar
capacity) of the Corporation, the Corporation shall make application for, and
use its reasonable best efforts to obtain, approval of the court in the
applicable jurisdiction to indemnify the Indemnified Party against all
Liabilities reasonably incurred by the Indemnified Party in connection with such
action or Proceeding if:
(a)
the Indemnified Party acted honestly and in good faith with a view to the best
interests of the Corporation; and

(b)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party had reasonable grounds for
believing that his or her individual conduct was lawful.

In respect of an action or other Proceeding by or on behalf of the Corporation
to procure judgment in its favour in respect of which the Corporation is
obligated by this Section 8 to make application for approval of the court in the
applicable jurisdiction to indemnify the Indemnified Party, the Corporation
shall advance monies pursuant to Section 3 and pay all such expenses in respect
of the final disposition of the action or Proceeding in question.
9.
Waiver

No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the party to be bound by the waiver. A party's failure or
delay in exercising any right under this Agreement will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
party from any other or further exercise of that right or the exercise of any
other right it may have.


- 4-

--------------------------------------------------------------------------------





10.
Successors and Assigns

This Agreement becomes effective only when executed by all of the parties
hereto. After that time, this Agreement and the benefit of all covenants herein
contained will be binding upon and enure to the benefit of the parties and their
respective successors, heirs, legal personal representatives, executors,
administrators and permitted assigns.
Neither this Agreement nor any of the rights or obligations under this Agreement
are assignable or transferable by the Indemnified Party without the prior
written consent of the Corporation. The Corporation shall not assign this
Agreement nor any of the rights or obligations under this Agreement without the
prior written consent of the Indemnified Party; provided, however that this
Agreement may be assigned by the Corporation to any successor (whether direct or
indirect, and whether by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business or assets of the
Corporation.
11.
Directors' and Officers' Insurance

The Corporation shall maintain an insurance policy or policies providing
liability insurance for its current and former directors, officers or persons
serving in a similar capacity for the Corporation and the Indemnified Party
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available under any such policy or
policies. The Corporation shall use its reasonable efforts to include the
Indemnified Party as an insured under such insurance policy or policies. Upon
receipt of a notice of a claim pursuant to the terms hereof, the Corporation
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnified Party all amounts payable as
a result of such proceeding in accordance with the terms of such policies.
The Corporation shall, upon request of the Indemnified Party, provide a copy of
each insurance policy providing the coverage contemplated by this Section
promptly after coverage is obtained, and will promptly notify the Indemnified
Party if the insurer cancels, makes material changes to coverage or refuses to
renew coverage (or any part of the coverage). The Corporation will advise the
Indemnified Party promptly after it becomes aware of any material change in or
withdrawal or lapse in coverage of any directors' and officers' liability
insurance policy maintained by the Corporation, details of any claim made under
such a policy and the triggering of any extended reporting period applicable to
any such policy.
12.
Further Assurances

No amendment, alteration or repeal of this Agreement or any provision hereof
shall limit or restrict any right of the Indemnified Party under this Agreement
in respect of any action taken or omitted by such Indemnified Party prior to
such amendment, alteration or repeal.
This Agreement shall continue in full force and effect after the Indemnified
Party has ceased to be a director or officer (or serving in a similar capacity)
of the Corporation, and shall survive until thirty (30) days following the
expiration of the statute of limitations applicable to any and all claims. This
Agreement shall be deemed to have been in effect during all periods that the
Indemnified Party is acting as a director or officer (or serving in a similar
capacity) of the Corporation.
The parties shall do and perform and cause to be done and performed such further
and other acts and things as may be necessary or desirable to give effect to
this Agreement.
13.
Subrogation



- 5-

--------------------------------------------------------------------------------





To the extent permitted by law, the Corporation shall be subrogated to all
rights which the Indemnified Party may have under all policies of insurance or
other contracts pursuant to which the Indemnified Party may be entitled to
reimbursement of, or indemnification in respect of, any Liabilities borne by the
Corporation pursuant to this Agreement. All of the actions of the Indemnified
Party to assist the Corporation in securing and enforcing its subrogation rights
shall themselves be subject to the terms of this Agreement.
14.
Severability

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by any court of competent jurisdiction from which no appeal exists
or is taken, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.
15.
Governing Law

This Agreement will be governed by, interpreted and enforced in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.
16.
Counterparts

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or electronic transmission) and all such counterparts
taken together will be deemed to constitute one and the same instrument.
17.
Rights Not Excluded

This Agreement shall not operate to abridge or exclude any other rights to which
the Indemnified Party may be entitled by operation of law or under any statute,
by-law of the Corporation, Agreement, vote of shareholders of the Corporation,
vote of disinterested directors of the Corporation or otherwise. This Agreement
is to be deemed consistent wherever possible with relevant provisions of the
by-laws of the Corporation; provided, however, that in the event of a conflict
between this Agreement and such provisions, including any future amendment,
modification, revocation or deletion thereof, the provisions of this Agreement
shall control. To the extent that a change in applicable law, whether by statute
or judicial decision, permits greater indemnification than would be afforded
currently under the by-laws and/or this Agreement, it is the intent of the
parties hereto that the Indemnified Party shall enjoy by this Agreement the
greater benefits afforded by such change.
18.
Partial Indemnification

If the Indemnified Party is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Liabilities
reasonably incurred by the Indemnified Party in respect of any Proceeding, but
not, however, for the total amount thereof, the Corporation shall nevertheless
indemnify and hold harmless the Indemnified Party for that portion for which the
Indemnified Party is entitled to indemnification.
[Signature page follows]


- 6-

--------------------------------------------------------------------------------






Yours truly,
SPHERE 3D CORP.
Per:
 
 
[Name]


 
[Title]



Acknowledged and Agreed to on _____________________, 20__
 
 
[Name]








